CONFESSION OF ERROR

PER CURIAM.
Appellant, Avira D. Kessler (“Defendant”), appeals a trial court order finding her in direct criminal contempt fourteen days after the alleged contempt occurred. We reverse.
As the State correctly concedes, the trial court failed to provide the defendant with notice and an opportunity to prepare a defense before the hearing at which the trial court found her guilty of direct criminal contempt. A trial court must give the alleged contemnor notice and an opportunity to prepare a defense when the act underlying the charge of direct criminal contempt occurs days before the hearing thereon. See Tejada v. State, 729 So.2d 965 (Fla. 3d DCA 1999); Fox v. State, 490 So.2d 1288 (Fla. 5th DCA 1986). Since the trial court failed to do so, the order below must be reversed. Further contempt proceedings, if any, should be conducted as an indirect contempt.
Reversed.